DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is a response to an amendment filed on 06/30/2022.  Claims 1, 12 and 23 are amended, claim 17 is cancelled, and claim 34 is newly added.  Claims 1-16 and 18-34 are currently pending.

Response to Arguments
Applicant’s remarks, see pages 10-11, with respect to the rejections under 35 USC 103 have been fully considered but are not persuasive.  The rejections are therefore maintained.  Applicant’s arguments are addressed in the rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 11-16, 18-19, 22-30 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Mick et al. (US 2013/0304903), hereinafter Mick, in view of Seyvet et al.  (WO 2017/010922 A1), hereinafter Seyvet.
Regarding claims 1, Mick discloses in a computing environment, a method comprising: 
determining, by a first computing device within the computing environment, a first resource utilization level indicating an unconsumed capacity for at least a first resource within the first computing device (Mick, [0209]-[0211]: an IPS (first computing device) determines the utilization of resources, such as disk space, memory, etc., to identify available resources (unconsumed capacities)); 
advertising, by the first computing device for consumption by other executing processes, availability of at least a portion of the first resource of the first computing device (Mick, [0211]-[0212]: providing (i.e. advertising) buy/bid information (i.e. availability of at least a portion of the resources) to a market scheduler for purchasing VM workloads (other executing processes) from another market participant; and 
allocating, by the first computing device, at least a subset of the available portion of the first resource of the first computing device to one or more processes executed by at least one other computing device responsive to a request received from the at least one other computing device (Mick, [0211]-[0212], [0214]: market scheduler matches VM workloads (processes) in a sell order/information (i.e. request) with bids (available portion); an accepted transaction allocates the resources in the bid (available portion) from the buyer (first computing device) to the VM workloads (processes) in the sell order/information (request) of the seller (other computing device)).
Mick does not explicitly disclose determining, by the first computing device, a predicted load for the first resource of the first computing device based, at least in part, on the first resource utilization level; based, at least in part, on the predicted load. 
However, Seyvet discloses 
determining, by the first computing device, a predicted load for the first resource of the first computing device based, at least in part, on the first resource utilization level (Seyvet, Fig. 3A; pg 15, ln 7-10; pg 26, ln 6-7; pg 18, ln 21-27: resource predictor running on a host (first computing device) predicts a resource utilization (predicted load) by summing the predicted resource utilization for each VM);
exposing, by the first computing device for consumption by other executing processes, availability of at least a portion of the first resource of the first computing device based, at least in part, on the predicted load (Seyvet, pg 15, ln 14-16: a host (first computing device) sends (i.e. exposes for consumption) predicted resource utilization (predicted load) to a scheduler server; pg 21, ln 3-13: the scheduler uses the predicted utilization (predicted load) to decide where to allocate new virtual resources (other executing processes)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Mick and Seyvet before him or her before the effective filing date of the claimed invention, to modify a method in which an information processing system/host determines its unutilized resources in order to provide a bid of available resources to a seller of workloads as taught by Mick, to enabling the host to predict resource utilization for a future time period as taught by Seyvet.  The motivation for doing so would have been to enable improved resource scheduling for efficient utilization of available computing resources (Seyvet, pg 3, ln 4-6).
Regarding claim 12, the limitations have been addressed in the limitations of claim 1, and furthermore, Mick discloses a non-transitory computer-readable medium having stored thereon instructions that when executed by one or more processors in a computing environment having a first plurality of executing processes executed by the one or more processors each of the processes having associated resources, wherein aggregate resources for the computing environment comprise multiple different types of resources, the instructions, when executed by the one or more processors, are configurable to cause the one or more processors to (Mick, [0068], Fig. 8, [0185]-[0186]: compute cluster comprises VMs (first plurality of executing processes) executing on and utilizing resources of non-homogeneous IPSes (i.e. host systems with different types of resources).
Regarding claim 23, the limitations have been addressed in the rejection of claim 1, and furthermore, Mick discloses a system having one or more hardware processing devices configurable to (Mick, Fig. 8, [0185]-[0186]).
Regarding claim 2, Mick discloses wherein the resources comprise at least virtual memory capacity (Mick, [0140], [0155]: resources comprise instance types such as the memory capacity of VM instances).
Regarding claim 3, Mick discloses wherein the resources comprise at least physical memory capacity (Mick, [0189]: monitoring memory usage).
Regarding claim 4, Mick discloses wherein the physical memory capacity comprises a persistent storage device (Mick, [0189]: hard disk utilization).
Regarding claim 5, Mick discloses wherein the persistent storage device comprises at least one hard disk drive (HDD) (Mick, [0189]).
Regarding claim 6, Mick discloses wherein the persistent storage device comprises at least one solid state drive (SSD) (Mick, [0256]).
Regarding claim 7, Mick discloses wherein the resources comprise at least virtual processor capacity (Mick, [0140], [0155]: resources comprise instance types such as the compute (processor) capacity of VM instances).
Regarding claim 8, Mick discloses wherein the resources comprise at least physical processor capacity (Mick, [0189]).
Regarding claim 11, Mick discloses wherein the one or more processes are executed by different physical processors than the first computing device (Mick, [0211]-[0212]: a buyer market participant/IPS (first computing device) provides a bid for VM workloads (processes) on a seller market participant/IPS; Fig. 2, [0065]: each information processing system/IPS has physical processor 212).
Regarding claims 13-16, 18-19 and 22, the limitations have been addressed in the rejections of claims 2-5, 7-8 and 11, respectively.
Regarding claims 24-30 and 33, the limitations have been addressed in the rejections of claims 2-8 and 11, respectively.
Regarding claim 34, Mick discloses wherein the advertising comprises transmitting a table or file (Mick, [0244]: market participant provides (advertises/transmits) a list of available capacities (file) to the market scheduler).

Claims 9, 20 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Mick in view of Seyvet, and further in view of Clark et al. (US 2017/0031719), hereinafter Clark.
Regarding claim 9, Mick and Seyvet do not explicitly disclose wherein the resources comprise at least cache memory capacity.
However, Clark discloses wherein the resources comprise at least cache memory capacity (Clark, [0029]: monitoring the utilization of cache capacity).
It would have been obvious to one of ordinary skill in the art, having the teachings of Mick, Seyvet and Clark before him or her before the effective filing date of the claimed invention, to modify a method in which an information processing system/host determines its unutilized resources as taught by Mick and Seyvet, to include monitoring the utilization of cache capacity as taught by Clark.  The motivation for doing so would have been to track the utilization of various system resources in order to achieve optimal resource utilization while ensuring the levels guaranteed in the SLAs are being provided (Clark, [0010]).
Regarding claims 20 and 31, the limitations have been addressed in the rejection of claim 9.

Claims 10, 21 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Mick in view of Seyvet, and further in view of Brown et al. (US 2013/0086129), hereinafter Brown.
Regarding claim 10, Mick and Seyvet do not explicitly disclose wherein the resources comprise at least database capacity.
However, Brown discloses wherein the resources comprise at least database capacity (Brown, [0079]-[0080]: monitoring database capacity to identify the need to increase or decrease capacity).
It would have been obvious to one of ordinary skill in the art, having the teachings of Mick, Seyvet and Brown before him or her before the effective filing date of the claimed invention, to modify a method in which an information processing system/host determines its unutilized resources as taught by Mick and Seyvet, to include monitoring database capacity as taught by Brown.  The motivation for doing so would have been to provide a flexible database environment that can adjust better to the needs of its users and allow the capacity of the database to change as the needs of its users change (Brown, [0005]).
Regarding claims 21 and 32, the limitations have been addressed in the rejection of claim 10.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESA M KENNEDY whose telephone number is (571)431-0704.  The examiner can normally be reached on Monday-Wednesday 9:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner also requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.	



/LESA M KENNEDY/Examiner, Art Unit 2458